DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ubezio et al, U.S. Patent Application Publication No. 2012/0140962 (hereinafter Ubezio) in view of Westermann et al, U.S. Patent Application Publication No. 2017/0318400 (hereinafter Westermann).
	Regarding claim 37, Ubezio discloses a hearing device (see unit 1 from Figure 1) comprising:
	a processing unit (see unit 14 from Figure 1);
	a memory unit (see unit 4 from Figure 1); and 
	an interface (see interface from paragraph 0077);
	wherein the processing unit is configured to
obtain one or more settings (see data set from Figure 1) via the interface, 
and update (see step 30 from Figure 1) the hearing device;
wherein the hearing device is configured to operate based on the one or more settings (see sound parameters from Figure 1).

.

Allowable Subject Matter 
3.	Claims 32, 33, 35, 36, 38-46, 48-50, 52, 55-61 and 63-68 are allowed. 
	
Conclusion 
4.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
December 31, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652